COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00119-CV


Conglomerate Gas II, L.P. and              §   From the 236th District Court
Vancouver Sky Management, L.L.C.
                                           §   of Tarrant County (236-237790-09)
v.                                         §   August 6, 2015

Gregg Gibb                                 §   Opinion by Justice Meier

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment.        It is ordered that the

judgment of the trial court is affirmed in part and reversed in part. We affirm the

portion of the trial court’s judgment on Appellee Gregg Gibb’s tort claims. We

reverse the portion of the trial court’s judgment on Appellee Gregg Gibb’s

breach-of contract claim and render judgment that Appellee Gregg Gibb take

nothing on his breach-of-contract claim.

      It is further ordered that Appellant Gregg Gibb shall pay of all costs of this

appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Bill Meier
                                         Justice Bill Meier